Title: From Thomas Boylston Adams to John Quincy Adams, 15 December 1803
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother.
Quincy December 15th: 1803.

I reached Boston on Saturday Evening the 10th: inst: and came out to Quincy on Sunday afternoon, with Cousin Shaw—Our parents are well; my Mother is wonderfully recovered, and seems to me to be as active & busy as ever about her family—this is a great comfort to me, and will help to render solitude in some measure supportable. . I feel, that there will be ample time to reflect on my future course of conduct, but all my thoughts seem to begin & terminate with the practice of law. I dont know but it haunts me like a Spectre for I some times start with terror from a profound reverie—on writs & attachments. Your advice to keep up a show of my profession, I have already determined to follow, and this is all I should be likely to do for some time, with the best intentions of doing more. In short, I must not be idle & without an object of pursuit, and what at this season is to be done in the Country, without it be reading & study? I can think of nothing else, and I design to buckle to with some earnestness, to keep off the Blue Devils. When Spring approaches I will do something at farming, that I may learn a little of practical husbandry, before I undertake to assume the management of a farm. Thus, you see my thoughts have taken a kind of hum-drum-turn in the space of four or five days. I shall look with some earnestness for your return, though I have no expectation of seeing you much before April. In the mean time, if I can make for your convenience any arrangements, preparatory to your return, I shall give my attention with pleasure.
The fame of your Resolution laid on the table of Senate has reached us, and excites conversation; some of which we shall not be in the way of hearing. I believe, that you have seized the right reading of the Treaty and have pointed out the only mode of reconciling it with the Constitution, as it should be. It is doubted here whether the Government folks will second the measure, as they have all endeavoured to support the Treaty on Constitutional grounds; not one among them has had the honesty or the courage to pursue the principles, which some articles of the treaty involve, to the end of the chapter; if they had, they must have arrived precisely at the point, which brought up the Honble member from Massachusetts. The appeal to the people, will not be without its terrors to the Administration; though I concur with you in thinking, that no obstacle would be opposed to the ratification of the proposed amendment, by the Constitutional majority of the States. But, suppose a majority should not consent to the addition? The Treaty will stand at least on as firm a basis as it does now. Your friends anticipate for you a plentiful harvest of abuse & Slander from both parties; but they also presume, that you are prepared to meet & to disregard it. I do not intend to be much in Boston and therefore can promise you few details of the sentiments of your constituents.
The conduct of the descendant of the house of Ormond is thought to be rather extraordinary by some people, tho’ others think they can discover the secret movements of disappointed ambition in his meditated exclusion of the present chief magistrate, from the chance of a second Election.
The projected amendment to the Constitution, seems to linger in Senate, and doubts are entertained whether it will pass. The requisite number cannot, they say, be made up, without the absentees; but Gen: Armstrong has gone on, and Sumpter may probably arrive, so that the resolution may not eventually depend upon your vote, as some people have been heard to say it will. I claim the privilege of writing politicks to you, I do  expect a return in the same coin.
My Books and furniture have reached this place, in good condition, but the embarrassment is for want of a room to hold them. I am rejoiced that my fathers Law Books, which were loaned to me, are returned in as good condition as I received them.
Our friends are all well; I saw yesterday our good Uncle & Aunt Cranch, and my redoubtable namesake T. B. A Norton, who is a pretty lad.
Present me kindly to your wife and the whole family, in which you reside.
sincerely your’s
T B Adams